Citation Nr: 0924976	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disability, to 
include squamous cell skin cancer. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1958 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for skin cancer.  

An August 2008 rating decision granted the Veteran 
entitlement to service connection for post traumatic stress 
disorder (PTSD), with a 30 percent evaluation, effective May 
24, 2001.  Therefore, because the Veteran was granted the 
full benefit he sought, his claim of entitlement to service 
connection for PTSD is no longer on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In October 2005, the Board remanded the Veteran's current 
claim for additional development, including a VA examination.  
 
The issue has been recharacterized to comport to the evidence 
of record.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current skin disability, to include 
squamous cell skin cancer, and service.  


CONCLUSION OF LAW

A skin disability, to include squamous cell skin cancer, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a skin disability, 
to include squamous cell skin cancer, has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from the grant of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Analysis

The Veteran seeks service connection for a skin disability, 
to include squamous cell skin cancer.  The Veteran contends 
that his current skin disability, to include skin cancer, 
benign skin neoplasms, and residuals thereof, is due to his 
exposure to extreme sunlight while working on flight lines 
during service, particularly while working in Texas, Libya, 
Vietnam, and California.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present skin disability, to include 
squamous cell skin cancer.  An October 1987 private treatment 
record notes that the Veteran has several areas of slight 
irritation on his face and forehead.  The treating physician 
noted that they look like benign lesions.  An April 1995 
private treatment record notes that the Veteran was concerned 
about several skin lesions, particularly on his face and 
hands.  A March 2000 private treatment report notes that the 
Veteran was given a diagnosis of solar keratosis, locally 
excised; solar elastosis and solar atrophy.  A November 2001 
VA examination report notes that the Veteran was given 
diagnoses of extensive solar damage to the skin of the face 
and hands with numerous actinic keratoses involving bilateral 
hands, face, nose, and left ear, and single seborrheic 
keratosis at the lumbar area and single seborrheic keratosis 
at the right triceps area.  A January 2005 private 
dermatopathology report notes that a microscopic description 
of the Veteran's right hand revealed squamous cell carcinoma 
in SITU.  A VA examination report dated in February 2007 
notes a diagnosis of extensive solar damaged skin about the 
face and hands, and to a lesser degree forearms, with 
associated numerous actinic keratotic lesions, status post 
excision of squamous cell skin cancers; no functional 
residuals of any kind noted.  

The Veteran states that during service he was exposed to 
extreme sunlight working on flight lines on Air Force bases 
in Texas, Libya, Vietnam, and California.  The Veteran's 
personnel records indicate that he served on flight lines and 
as an assistant crew chief in Tripoli, Libya, and Tan Son 
Nhut, Vietnam, during his lengthy active service from 
February 1958 to February 1978.  The Veteran is competent to 
state whether he was exposed to sunlight.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Further, the Board finds 
the Veteran's statements to be credible.  Therefore, his 
exposure to sunlight in service is conceded.  

As the record shows a current skin disability and exposure to 
sunlight during service, the determinative issue is whether 
these are related.   

An April 2001 private medical opinion notes that over the 
past several years the Veteran has developed skin lesions on 
the exposed areas of his arms, hands, and face, and has a 
significant history of sun exposure related to his duty in 
the military.  Pathological evaluation of these lesions show 
extensive solar damage.  

A January 2003 private medical opinion notes that the Veteran 
has solar keratosis over sunexposed areas of his body, and 
had a significant history of sun exposure during his military 
service.  

A VA examination was conducted in February 2007.  The 
examiner indicated a review of the Veteran's claim file.  It 
was noted that the Veteran had a history of actinic and solar 
keratosis since the 1980s.  Following a physical examination, 
the examiner opined that the Veteran did indeed sustain an 
extensive degree of sun exposure during his 20 years of 
military service and that the sun exposure contributed to a 
significant degree to the development of solar damaged skin, 
actinic keratosis, and subsequent squamous cell skin cancer.  

There is no medical evidence of record that indicates that 
the Veteran's current skin disability, to include squamous 
cell skin cancer, is not related to exposure to sunlight 
during service, and therefore at the very least, the evidence 
is in equipoise and any doubt is resolved in the Veteran's 
favor.  Despite the RO's findings in its August 2008 
supplemental statement of the case (SSOC), the Veteran is 
competent to state whether he was exposed to sunlight during 
service, and personnel records do not often quantify the 
exact amount of sunlight or ultraviolet (UV) light a 
serviceman is exposed to during service.  Accordingly, 
service connection for a skin disability, to include squamous 
cell skin cancer, is warranted.








ORDER

Entitlement to service connection for a skin disability, to 
include squamous cell skin cancer, is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


